Citation Nr: 0533505	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  97-06 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability for the purpose of accrued benefits.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
systemic lupus erythematosus for the purpose of accrued 
benefits.  

3.  Entitlement to a disability rating in excess of 50 
percent for discoid lupus erythematosus, for the purpose of 
accrued benefits.  

4.  Entitlement to a disability rating in excess of 20 
percent for a duodenal ulcer, for the purpose of accrued 
benefits.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability, for the purpose of 
accrued benefits.  

6.  Entitlement to service connection for the cause of the 
veteran's death, including entitlement to death compensation 
under 38 U.S.C.A. §§ 1151 and 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955, and from August 1955 to May 1960.  He died in December 
1995, and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The accrued benefits issues were not previously delineated.  
The Board finds this necessary so that the issues can be 
properly addressed.  

This case was previously before the Board in January 1998, 
June 1999, and February 2001, when it was remanded for 
additional development.  In April 2003, the Board denied the 
claims, on the merits, except for the claim under 38 U.S.C.A. 
§ 1318.  In April 2004, pursuant to a Joint Motion, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's April 2003 decision and remanded the 
matter for readjudication consistent with that motion.  In 
August 2004 the Board remanded the matter to the RO.  The RO 
did not comply with the requirements of that Remand.  
Consequently, the Board must again remand the case so the RO 
can comply with the requirements of the Court and Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The April 2004 Court Order required readjudication of the 
claims consistent with the Joint Motion.  The Joint Motion, 
in part, pointed out that the Veterans Claims Assistance Act 
of 2000 (herein "VCAA") required VA to tell the claimant 
what evidence VA had and considered.  It was noted that the 
January 1997 statement of the case merely indicated that the 
entire claims file had been considered.  The Board 
subsequently remanded the case to the RO to notify the 
claimant and readjudicate it in accordance with VCAA.  
However, the April 2005 supplemental statement of the case 
(SSOC) again listed the claims file and merely listed some 
items, which had recently been received from the claimant.  
Review of the file shows that at no time has she been sent a 
comprehensive list of the evidence of record.  This results 
in her submitting duplicative evidence and hampers any 
arguments or presentations she may wish to make in support of 
her claim.  The Board notes that there is quite a large 
amount of evidence.  The certified list for the previous 
Board decision was over 200 items long.  Nevertheless, the RO 
must issue a notice telling the claimant what evidence is of 
record.  

The Joint Motion also emphasized the VCAA requirement to tell 
the claimant what is needed to substantiate her claims.  The 
RO sent the claimant a VCAA notice letter, referring her to 
an attachment entitled "What the Evidence Must Show."  
Unfortunately, that attachment told the claimant what the 
evidence must show to substantiate a veteran's claim for non-
service-connected pension benefits, a benefit which is not 
even relevant to this appeal.  The RO should send the 
appellant proper notice for all the claims delineated above.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the appellant written 
notification specific to her claims of 
the impact of the notification 
requirements on the claims.  The RO must 
specifically notify the claimant what the 
evidence must show to substantiate all 
the claims listed in the Issue section, 
above.  

The appellant should further be requested 
to submit all evidence in his possession 
that pertains to her claims.

2.  Also, the RO should notify the 
claimant of all the evidence of record, 
with sufficient specificity, such as that 
used to list the evidence, after the 
claims file, in the April 2005 SSOC.  

3.  Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
SSOC.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

